USCA4 Appeal: 21-1350      Doc: 18         Filed: 09/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1350


        GEORGE L. FARMER, Esq.,

                            Plaintiff - Appellant,

                     v.

        J. LAURENCE KENT, Esq.; JOHN KIDWELL, Esq.; KIDWELL & KENT, a
        Maryland Partnership, individually, jointly and severally,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland at Greenbelt.
        Theodore D. Chuang, District Judge. (8:20-cv-01806-TDC)


        Submitted: August 9, 2022                                   Decided: September 27, 2022


        Before WYNN and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        George L. Farmer, Appellant Pro Se. Laura Nachowitz Steel, WILSON ELSER
        MOSKOWITZ EDELMAN & DECKER LLP, Washington, D.C.; Robert William Burton,
        Alvin Frederick, ECCLESTON & WOLF, PC, Hanover, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1350      Doc: 18         Filed: 09/27/2022     Pg: 2 of 2




        PER CURIAM:

               George L. Farmer appeals the district court’s order granting Appellees’ motion to

        dismiss his amended complaint pursuant to Fed. R. Civ. P. 12(b)(6). We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s order.

        Farmer v. Kent, No. 8:20-cv-01806-TDC (D. Md. Feb. 23, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2